REASONS FOR ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on June 20, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1-3, 6 and 7.  
Claims 1-7 remain pending in this application.  
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed a display body that is comprised of a light interference layer that incident light enters at an incidence angle and that emerge reflected light, the incident light having a entertain wavelength range, the reflected light having given wavelength which is a part of the certain wavelength range the given wavelength according to the incidence angle, a prism layer spreading along a first plane and having optical transparency that transmits the incident light to the light interference layer, the prism layer having an uneven surface that includes at least one display region, and an interface layer that is adjacent to the prism layer, a refractive index of the prism layer is being higher than a refractive index of the interface layer wherein the display region includes a plurality of inclination elements being inclined at predetermined angles with respect to the first plane, the inclination elements being arrayed in an array direction along an array axis in the first plane and extending in an extending direction along an extending axis orthogonal to the array axis in the first plane, the inclination elements adjacent to each other in the array direction contact each other in a plane view facing the first plane and the inclination element include a plurality of first inclination elements among which the inclination angle increases by a constant angle along the array direction, as set forth in amended claim 1.
The cited Schilling et al reference (US 7,551,335) teaches that the prism layer has inclination elements that has inclination angle increases or decreases progressive from the center, but does not teach explicitly that the inclination angle increases by a constant angle along the array direction.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872


/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872